Citation Nr: 1145744	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  95-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 60 percent for diabetes mellitus, on an extraschedular basis only.

3.  Entitlement to an initial disability rating in excess of 10 percent for right foot diabetic lesions, on an extraschedular basis only.

4.  Entitlement to an initial disability rating in excess of 10 percent for left foot diabetic lesions, on an extraschedular basis only.

5.  Entitlement to an earlier effective date for a grant of service connection for right foot diabetic lesions. 

6.  Entitlement to an earlier effective date for a grant of service connection for left foot diabetic lesions. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychosis, including schizophrenia. 

8.  Entitlement to service connection for bilateral hammertoes.


(The matter of eligibility for payment and reasonableness of attorney fees from past-due benefits is the subject of a concurrently but separately issued Board decision).


REPRESENTATION

Appellant represented by:	John Cameron, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to September 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), Board decisions, a United States Court of Appeals for Veterans Claims (Court) Memorandum Decision, and a Joint Motion for Court Remand (Joint Motion).

Preliminarily, the Board notes that the issues of entitlement to earlier effective dates for right and left foot diabetic lesions are on appeal as listed above.  In a March 2009 Joint Motion, the Board was directed to provide more complete reasons and bases for its determination that the issues were not on appeal.  In a subsequent February 2010 decision, the Board listed those issues on the title page and requested particular actions regarding those issues while on remand to the RO.  Although that decision did not address whether the issues were perfected, the Board finds that the decision implicitly determined that issues were in appellate status.  Accordingly, the issues are listed on appeal and are addressed herein.  

Next, the February 2010 Board decision directed the RO to issue a statement of the case (SOC) regarding the Veteran's claim for entitlement to service connection for bilateral hammertoes.  Such an SOC was issued in August 2011.  That same month, the Veteran submitted a statement entitled "APPEAL" that listed his claim regarding hammertoes.  Accordingly, the issue was perfected, is in appellate status, and is thus addressed herein.  

Furthermore, a March 2009 Joint Motion remanded the issues of entitlement to increased initial evaluations for diabetes mellitus and right and left foot diabetic lesions for additional discussion regarding referral for consideration of extraschedular evaluations.  The Board thus finds that the schedular portions of the increased evaluation issues are not on appeal.  The issues are therefore listed, and should be considered, only on an extraschedular basis.  

Moreover, although the Veteran filed a notice of disagreement (NOD) with the March 2010 rating decision granting separate evaluations and/or service connection for diabetic retinopathy, this issue was granted by the Board in a February 2010 decision.  Although the Veteran filed an August 2011 NOD regarding the issues of entitlement to increased initial disability ratings on a schedular basis, those were addressed in a May 2007 Board decision that was not appealed by the Veteran.  Likewise, the Veteran filed an August 2011 NOD regarding the issue of entitlement to an earlier effective date for PTSD, but that issue was denied in a February 2010 Board decision.  These issues were not appealed to the Court and are final, and not on appeal here.  These issues are not, therefore, addressed herein. 

Additionally, in two August 2011 submissions, the Veteran also expressed disagreement with his claims regarding bilateral hammertoes, a lumbar spine disorder, earlier effective dates for right and left foot diabetic lesions, and for psychosis and schizophrenia.  The issues of entitlement to service connection for bilateral hammertoes, a new and material claim regarding psychosis and schizophrenia, and earlier effective dates for right and left foot diabetic lesions, are on appeal and are addressed herein. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to provide the Veteran with a hearing before the Board.  The Board may decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2011).  In an August 2011 submission, the Veteran stated that he desired a hearing before the Board of Veterans' Appeal.  The Veteran has not yet been provided with a Board hearing.  Therefore, remand is required for the scheduling of a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate hearing (videoconference or Travel Board) before the Board of Veterans' Appeals.  The Veteran and his representative should be notified of the date and time of the hearing.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




